HAWKINS, J.
Appeal is from a conviction for murder, punishment being five years’ confinement in the penitentiary. On the 9th day of June, 1926, an opinion was delivered affirming the judgment of conviction. Thereafter a motion for rehearing was filed, the effect of which was to suspend execution _ of the judgment until the motion for rehearing was determined. Pending this motion appellant has filed his personal affidavit, advising this court that he desires to prosecute his appeal no longer, and requests the dismissal of same. In compliance with the request, the appeal is ordered dismissed.